682 S.E.2d 208 (2009)
CHARLOTTE MOTOR SPEEDWAY, INC. and Charlotte Motor Speedway, LLC
v.
TINDALL CORPORATION, formerly Tindall Concrete Products, Inc.
No. 104P09.
Supreme Court of North Carolina.
August 27, 2009.
Lori R. Keeton, Charlotte, for Charlotte Motor Speedway.
Reid L. Phillips, Greensboro, for Tindall Corporation.
Prior report: ___ N.C.App. ___, 672 S.E.2d 691.

ORDER
Upon consideration of the petition filed on the 9th of March 2009 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."